DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on April 27, 2020 has been entered.
Status of Application/Examiner’s Amendment
The RCE filed April 27, 2020 does not include a claim set. Accordingly, the Examiner’s Amendment previously agreed to stands entered (see Notice of Allowance mailed 11/27/2019). For clarity of record, this Examiner’s Amendment is re-presented below:
Claim 46:
A method for heating wellbore fluid at a desired location in a wellbore comprising delivering a carrier fluid comprising particles to the location in the wellbore, 
wherein the particles have a diameter no greater than 8 mm and comprise a payload that is in solid form and is encapsulated within a shell, 
wherein the shell comprises a layer of microspheres surrounding the payload and a polymer layer surrounding the layer of microspheres,
wherein the shell releases the payload at the desired location in the wellbore, thereby causing an exothermic event at the desired location in the wellbore that heats 
Claim 48:
payload 
Claim 49:
The method according to claim 46, wherein the payload 
Claim 51:
The method according to claim 46, wherein the exothermic event comprises a metal salt, metal halide, metal oxide, metal hydroxide, or a mixture thereof.
Claim 56:
The method according to claim 46, wherein the shell comprises than two different layers.
Claim 57:
The method according to claim 46, wherein the shell releases the payload upon placement 
Claim 59:
The method according to claim 46, wherein the shell comprises a plurality of hollow porous microspheres.
Claim 60:
	Canceled
Claim 61:
The method according to claim 46, wherein the polymer is 
Claim 62:
step of delivering the carrier fluid comprising the particles to the location in the wellbore 
Claim 66:
The method according to claim 46, wherein the particles have 
Claim 67:
The method according to claim 46, wherein the particles have 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ANURADHA AHUJA/Primary Examiner, Art Unit 3674